IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


                                   :
RICHARD ALLEN PREPARATORY          : No. 19 EAP 2017
CHARTER SCHOOL,                    :
                                   :
                Appellee           :
                                   :
                                   :
          v.                       :
                                   :
                                   :
COMMONWEALTH OF PENNSYLVANIA,      :
DEPARTMENT OF EDUCATION; AND       :
PEDRO A. RIVERA, IN HIS OFFICIAL   :
CAPACITY AS SECRETARY OF           :
EDUCATION,                         :
                                   :
                Appellants


                                   :
KIPP PHILADELPHIA CHARTER          : No. 20 EAP 2017
SCHOOLS,                           :
                                   :
                Appellee           :
                                   :
                                   :
          v.                       :
                                   :
                                   :
COMMONWEALTH OF PENNSYLVANIA,      :
DEPARTMENT OF EDUCATION; AND       :
PEDRO A. RIVERA, IN HIS OFFICIAL   :
CAPACITY AS SECRETARY OF           :
EDUCATION,                         :
                                   :
                Appellants
                                   ORDER



PER CURIAM



     AND NOW, this 1st day of June, 2018, the Order of the Commonwealth Court is

hereby AFFIRMED.